Citation Nr: 0936328	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-12 791	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 7, 2004 
for the grant of entitlement to Dependency and Indemnity 
Compensation (DIC). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1944 to October 
1945.  He was a prisoner of war of the German government from 
December 1944 to April 1945.  He died on September [redacted], 1998 
from cerebrovascular accident.  The appellant was the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  

The Board notes that this case was advanced on the docket 
pursuant to a service organization request, dated in August 
2009, which averred that the appellant was 75  years or 
older.  38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Board further notes that both 
the Veteran and the appellant were deceased prior to this 
motion.  Nevertheless, the claim was advanced on the docket. 


FINDINGS OF FACT

1.  The appellant was the Veteran's widow.

2.  On November 27, 2007, the RO received a copy of the 
appellant's death certificate, indicating that she died in 
August 2007.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


